Order entered March 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00228-CV

                        BEATRIZ PANGILINAN AND
               CAREWORKS HOME HEALTH SEVICES, INC., Appellants

                                                V.

    NARCISSA VITERBO BARDELOZA AND EDUARDO BARDELOZA, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-03729

                                           ORDER
       We GRANT appellants’ March 7, 2013 unopposed motion to withdraw and substitute
counsel. We DIRECT the Clerk of this Court to remove Thomas Foster and Susan Foster as
counsel for appellants and to substitute Arthur L. Walker, Jr., Gerald Bright, David Craft, and
Mathew Jacob of the law firm of Walker Bright, P.C. as counsel for appellants. All future
correspondence shall be sent to counsel for appellants at the following address:

       Walker Bright, P.C.
       100 North Central Expressway, Suite 800
       Richardson, Texas 75080



                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE